Citation Nr: 0832365	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased disability rating for service-
connected acne vulgaris, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a 30 percent evaluation for 
the veteran's service-connected acne vulgaris.  The appellant 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.



FINDING OF FACT

The veteran's service connected acne vulgaris affects less 
than 40 percent of his body, and has not required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during the 
past year.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for acne vulgaris have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the veteran's claim in June 
2005, an April 2005 letter fully satisfied the duty to notify 
provisions elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; 
Pelegrini II.  In this regard, the letter advised the veteran 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The letter also 
informed him what information and evidence must be submitted 
by him, namely, any additional information or evidence 
pertaining to an increase in his disabilities.  A letter sent 
to the veteran in March 2006 addressed the Dingess 
requirements.

Additional notice is required in order to satisfy the first 
Pelegrini II element for an increased-compensation claim.  
Section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

As to the first Vazquez element, the Board notes that the 
April 2005 letter requested that the veteran provide evidence 
describing how his service-connected disability had increased 
in severity.  The veteran specifically indicated the effect 
that his disability had on his employment and daily life 
during his June 2005 and May 2006 VA examinations.  At his 
June 2005 examination the veteran complained that he was 
experiencing increased puss and bleeding, to the point where 
he had to wear two shirts at work because people asked 
questions about the blood.  At the May 2006 VA examination 
the veteran stated that he experienced itching, burning, 
bleeding and pain on his back and neck because of his acne 
vulgaris.  The Board finds that the notice given and the 
responses provided by the veteran specifically show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with specific notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  Therefore, 
the Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.

As to the second element, the Board notes that the veteran is 
service connected for acne vulgaris.  As will be discussed 
below, the veteran's disability was rated by analogy to exema 
or dermatitis under Diagnostic Code 7806.  Diagnostic Code 
7806 relies on the results of specific measurements (percent 
of affected body surface) to establish a higher rating.  See 
id.  The veteran was not provided notice of the requirements 
of the diagnostic code as required by Vazquez-Flores, 22 Vet. 
App. 37.  The Board concludes, however, that this error was 
not prejudicial.  The RO provided an opportunity to undergo 
the necessary tests during the May 2006 VA examination, and 
the veteran did so.  Further, the June 2005 rating decision 
did provide the rating criteria for Diagnostic Codes 7806 and 
7828, and the January 2006 SOC contained the rating criteria 
for Diagnostic Code 7806.  Given the nature of the veteran's 
claim and the fact that the RO scheduled him for examinations 
in connection with this claim, which the veteran underwent, 
the Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of the VA examination.  
Furthermore, in his March 2006 Form 9, and in his 
representative's October 2006 argument attached to his Form 
646, the veteran and his representative assert that the 
veteran's disability affected more than 40 percent of his 
body.  These statements clearly demonstrate the veteran's 
actual knowledge of the criteria necessary to attain the next 
higher disability rating under Diagnostic Code 7806.  
Therefore, the Board finds that any error in failure to 
provide notice of the second Vazquez-Flores element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the third element, the March 2006 letter fully 
satisfies the requirements of Vazquez-Flores.  The notice 
letter notified the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That letter 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
letter further indicated that evidence of the nature and 
symptoms of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the disability 
rating.  The Board finds that the March 2006 letter satisfied 
the third element of Vazquez-Flores as well as the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Additionally, since the RO continued the disability ratings 
at issue here for the veteran's service-connected 
disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for the veteran's acne vulgaris, there is no question 
as to an effective date to be assigned, and no further notice 
is needed.  See Dingess, 19 Vet. App. 473.  

As to the fourth element, the April 2005 and March 2006 
letters clearly informed the veteran of the types of evidence 
the veteran could submit to substantiate his claim.  The 
April 2005 letter specifically noted that such evidence could 
include statements from a physician or from other individuals 
who were able to describe from their own knowledge and 
personal observations in what manner the veteran's disability 
had worsened.  The letter also indicated that the veteran 
could submit a personal statement describing his symptoms, 
their frequency and severity, and any other involvement, 
extension, and additional disablement caused by his 
disability.  The letter also indicated that the veteran 
should submit any medical evidence in his possession that 
would support his claim for an increased evaluation, and 
advised the veteran to notify VA if there was any other 
information or evidence that he believed would support his 
claim and to provide any evidence pertaining to his claim.  
The March 2006 letter further mentioned that social security 
records and employment records could also be helpful in 
determining the appropriate rating.  As such, the April 2005 
and March 2006 notice letters in this case, fully satisfied 
the fourth element of Vazquez-Flores.


The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
veteran's acne vulgaris claim.  See Pelegrini II, 18 Vet. 
App. 112.  

VA has also satisfied its duty to assist the veteran in the 
development of his claim at every stage of this case.  All 
available service treatment records have been associated with 
the veteran's claims file, and were reviewed by both the RO 
and the Board in connection with the veteran's claim.  
Additionally, the veteran was afforded VA examinations in 
June 2005 and May 2006 to determine the current severity of 
his acne vulgaris.  VA has further assisted the veteran and 
his representative by providing them with the January 2006 
SOC, and the August 2006 SSOC.  The SOC and SSOC informed the 
veteran and his representative of the laws and regulations 
relevant to the veteran's claim, and the reasons for the 
continuing denial of the veteran's claim.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated as 30 percent disabled under 
the criteria of Diagnostic Code 7806, by analogizing the 
veteran's acne vulgaris to exema or dermatitis.

Under Diagnostic Code 7806, a 30 percent rating is warranted 
for disorders affecting 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas, or; requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  If more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation, in excess 
of 30 percent, for his service-connected acne vulgaris.

At a May 2006 VA examination, the veteran was found to have 
acne on his back, shoulders, and a portion of the posterior 
neck.  The examiner diagnosed the veteran with cystic acne 
vulgaris with symptoms of itching, burning, bleeding and pain 
on the back and posterior neck equating to 22 percent 
coverage of the veteran's body surface.  At a June 2005 VA 
examination, the veteran was found to have open and closed 
comedones restricted to his back from the neck to the belt 
line, with one enlarged cystic lesion on his left scapula.  
The examiner noted that there were no acne lesions on the 
veteran's face, neck or chest.  At the June 2005 VA 
examination, the veteran reported that though he had 
previously been treated with tetracycline, he had been taken 
off of it because of his heart problems.  At that time he was 
treating his acne with alcohol rubs.  No computations were 
given with respect to the percentage of affected body 
surface.  However, given the similarity of the findings, the 
Board believes that percentage (22 percent) of affected body 
surface has remained fairly consistent.

Based on the evidence summarized above, the Board finds that 
the veteran continues to experience acne on more than 20 
percent, but less than 40 percent of his entire body.  The 
evidence further does not indicate that over the course of 
the last year, the veteran has required any systemic therapy 
such as treatment with corticosteroids or other 
immunosuppressive drugs.  Therefore, the Board finds that the 
veteran's skin condition most closely fits within the 
criteria of the currently assigned 30 percent disability 
evaluation.  

In order to be eligible for a 60 percent disability rating 
under the criteria of Diagnostic Code 7806, the veteran would 
have to demonstrate that his acne affected more than 40 
percent of his body surface, or that he required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs to treat his skin condition 
during the past 12-month period.  Such has simply not been 
shown.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  The veteran may alternately be 
entitled to compensation for his acne vulgaris under 
Diagnostic Codes 7828, Acne.

Diagnostic Code 7828, provides a noncompensable rating for 
superficial acne (comedones, papules, pustules and 
superficial cysts) of any extent; a 10 percent rating where 
there is deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck or 
deep acne other than on the face and neck; and a 30 percent 
rating where there is deep acne affecting 40 percent or more 
of the face and neck.  Diagnostic Code 7828 also provides 
that the veteran's disability could be alternately rated as 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800, or as scars under Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.

Though the veteran's acne was not characterized by the June 
2005 and May 2006 examiners as either deep or superficial, we 
shall give the veteran the benefit of the doubt and assume 
that his acne is deep.  Even so, under the criteria set forth 
above, the veteran would only be entitled to a 10 percent 
disability rating for his acne vulgaris under Diagnostic Code 
7828 because he was not observed by either examiner to have 
acne lesions on 40 percent or more of his face and neck.  See 
38 C.F.R. § 4.118, Diagnostic Code 7828.  Even if the 
veteran's symptoms were sufficiently severe to satisfy the 
criteria for the next higher rating, under Diagnostic Code 
7828, the maximum schedular rating is 30 percent which is 
equal to what he is receiving under Diagnostic Code 7806.     

Diagnostic Code 7800 (disfigurement of the head, face, or 
neck) provides an 80 percent evaluation with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  For one characteristic of disfigurement, a 10 
percent evaluation is warranted.  

The eight characteristics of disfigurement for purposes of 
evaluation under section 4.118 are: a scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and, skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

First, there is no medical evidence showing that the 
veteran's acne vulgaris currently affects his head or face.  
Severe acne only covers a "small portion of the posterior 
neck."  Second, even assuming that the acne on the veteran's 
neck equates to more than 39 sq. cm., the current medical 
record is essentially negative for any of the above 
referenced features.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, the Court has 
held that, where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Disfigurement is a criterion for evaluation under 
both Diagnostic Code 7800 and Diagnostic Code 7806.  
Accordingly, the veteran may not receive separate ratings 
under those codes.  Similarly, the Board finds that the rule 
against pyramiding would apply to Diagnostic Code 7802 since 
that code assigns a 10 percent rating for scars that are 
superficial and cover an area greater than 929 sq. cm.. 

In addition, the Board has considered Diagnostic Codes 7803 
and 7804.  Absent objective evidence demonstrating that the 
veteran's acne has resulted in scars that are poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration, a separate compensable rating is not 
warranted under either Code.  In addition, as the evidence 
does not indicate that the veteran's service-connected acne 
causes any functional limitation, a separate compensable 
rating is not assignable for scarring under Diagnostic Code 
7805.  

Thus, while the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 30 percent are simply not met.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, 
7828 (2007).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected acne vulgaris 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected acne vulgaris under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
need not be applied in this case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As the preponderance of the evidence of 
record is clearly against the veteran's claim of entitlement 
to an increased rating for acne vulgaris, the claim must be 
denied.

ORDER

Entitlement to an increased rating, in excess of 30 percent, 
for service-connected acne vulgaris, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


